HESTER, Judge,
dissenting:
The majority would leave an eight-year old boy, suffering from a serious speech disability, in the care and custody of his mother, a 27-year old mentally retarded woman with an I.Q. of 65 and a third-grade level of achievement. The record indicates that the parenting deficiencies of the mother are incorrectible due to her severe mental retardation. As stated in the official comment to the Adoption Act of 1970; section 311(2) “centers judicial inquiry upon the welfare of the child rather than the fault of the parent.” It is obvious that this child’s essential needs have not been met.
I would, therefore, affirm on the well-reasoned opinion of Judge Walker, of the court below.